FILED
                           NOT FOR PUBLICATION                              NOV 17 2009

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-50545

             Plaintiff - Appellee,               D.C. No. 3:08-cr-01191-DMS-2

  v.
                                                 MEMORANDUM *
DAVID PEREZ-LEMOS,

             Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                     Argued and Submitted November 4, 2009
                              Pasadena, California

Before: SCHROEDER, BERZON and IKUTA, Circuit Judges.


       Border Patrol agents received an anonymous tip stating that an SUV and a

white sedan were stopped together on Highway 94, and that the SUV was being

loaded with bodies. The agents could have reasonably concluded that this tip was



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
corroborated by their observation of two cars matching that description which were

traveling together north (away from the border) on Buckman Springs Road, a street

that connects with Highway 94 near where the SUV and white sedan reportedly

stopped. The agents observed silhouettes of people crouching behind the SUV’s

driver, and noted that the SUV appeared heavily laden, which provided further

corroboration for the tip. Moreover, the agents testified that, in their experience,

individuals involved in alien smuggling regularly make use of a load vehicle and

scout car to avoid detection. We must give due weight to the opinions of officers

who “draw on their own experience and specialized training to make inferences

from and deductions about the cumulative information available.” United States v.

Arvizu, 534 U.S. 266, 273 (2002). Based on the tip and their own observations,

interpreted in light of their experience, the officers could reasonably infer that the

two vehicles were working together in an illegal alien smuggling operation. See

United States v. Brignoni-Ponce, 422 U.S. 873, 884–85 (1975). Further supporting

this reasonable factual inference was the notoriety of the area for alien smuggling,

see United States v. Berber-Tinoco, 510 F.3d 1083, 1088 (9th Cir. 2007), the fact

that the suspicious activities occurred at the time of day when smuggling most

frequently occurs, see Arvizu, 534 U.S. at 277, and the white sedan’s evasive

driving maneuvers, see Brignoni-Ponce, 422 U.S. at 885. Therefore, in light of the


                                          -2-
totality of the circumstances, and giving due weight to the expertise of the officers

involved, we conclude that the circumstances were sufficient to “paint a picture

that would create in the mind of a trained border patrol agent a reasonable

suspicion” that the white sedan was engaged in illegal activity. United States v.

Guzman-Padilla, 573 F.3d 865, 882 (9th Cir. 2009) (quoting United States v.

Franco-Munoz, 952 F.2d 1055, 1058 (9th Cir. 1991)).

      AFFIRMED.




                                         -3-